Citation Nr: 0639022	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-02 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1985 to June 1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 2002, the veteran had a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file. 

In September 2003, the Board remanded this claim for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is competent medical evidence that the current back 
disability is related to service. 


CONCLUSION OF LAW

The residuals of a back injury were incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1131  (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2005).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The veteran claims service connection for the residuals of a 
back injury.  In support of his claim, the veteran testified 
at a May 2002 hearing.  The veteran stated that he injured 
his back in 1986 during a working party moving milk.  He 
reported that he was struck by a milk carton and which caused 
him to fall on his back.  He testified that he had back pain 
and was seen in the dispensary within two to three days; the 
pain was in his lower back with sharp pain down the backs of 
his legs.  After discharge, he reported seeking treatment 
within two to three months for back spasms and shooting pain 
down his legs.  He saw a chiropractor, but the records are 
not available.  The veteran reported that he has never had 
any other injury to his back other than the injury in the 
Navy.  He also stated that he was in a car accident, but did 
not sustain any injury to his back.  He denied any on-the-job 
injuries.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during  
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence  
to the effect that the claim is plausible; lay assertions of  
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
  
It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §3.102 (2006). 

Service medical records do not show a complaint, finding or 
diagnosis of low back disability or injury.  

September 1987 VA treatment records show that the veteran 
complained of a "pinched nerve" in his back.  He reported 
that he had hurt for one day while in the Navy while painting 
about June 1986 and then began hurting again four days prior 
to being seen.  Lumbosacral strain was diagnosed and several 
days later was noted to be resolved.  X-rays of the spine 
were negative. 

VA treatment records show that the veteran was next seen in 
March 1992 with complaints of low back pain.  Mild 
degenerative joint disease of the low back was reported in 
April 1992, and a January 1993 VA treatment record shows low 
back pain, initially resolved, returning in 1988 without a 
known injury; however, the veteran had been doing heavy 
lifting.  1997 and 1998 VA treatment records show lumbar disc 
disease and a L4-L5 herniated disc.  The veteran reported low 
back pain for ten and a half years and a recent onset of 
radicular pain.  1999 VA treatment records show that the 
veteran pulled his back lifting a trash can.  He reported a 
history of low back pain.  Subsequent VA treatment records 
through 2004 show findings consistent with disc herniation, 
stenotic changes of the spinal canal at the level of L4-L5, 
and minimal to moderate degenerative arthritic changes at the 
facet joints.  

At a May 2004 VA examination, the examiner reviewed the 
claims file, including service records.  The veteran reported 
spine pain mostly in the lower back, but also at times 
shooting down both legs up to the knee joints.  The veteran 
reported that he was hit by a box of milk which was being 
unloaded at a working party on a ship.  He saw either a 
doctor or a physician's assistant, and was given muscle 
relaxants.  He did not report any other injuries to his back 
any other time.  After examination, the diagnoses included 
degenerative disc in the lumbosacral spine with arthritic 
changes.  The examiner stated that lumbosacral spine 
examination revealed pain in the lumbar spine referred into 
both posterior thighs.  X-rays showed degenerative disc at 
the L4-L5 level, and there was mild anterior spur formation 
at the L2-L3, L3-L4, and L4-L5 levels.  A CT scan of the 
lumbosacral spine showed a  herniated disc at the L4-L5 level 
protruding posteriorly and causing spinal stenosis, which 
seemed to be the main cause of the veteran's backache and 
referred pain going into his legs.  The examiner opined that 
these changes were most likely related to his in-service 
injury when he got hit with a box of milk cartons while 
unloading on a ship than not.  

A review of the evidence shows that service connection for 
the residuals of a back injury is warranted.  The Board 
initially notes that though there is a present diagnosis of 
degenerative disc disease, there is no indication of an 
injury in-service.  However, the veteran was discharged in 
June 1987 and just three months post-discharge was seen for a 
"pinched nerve" in his back.  At this time, he reported 
that he had hurt for one day while in the Navy while painting 
about June 1986.  From that time, the veteran has 
consistently reported a back injury in-service.  The veteran 
is considered competent to report that he incurred certain 
injuries during service or that he experienced certain 
symptoms such as pain or swelling.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  In the present case, the 
Board finds the veteran competent to report on his symptoms 
beginning in-service; these assertions are reinforced by 
medical treatment records showing reports of an in-service 
injury.  

Additionally, the May 2004 VA examiner related the veteran's 
back injury to service.  

Therefore, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is for the 
veteran's claim for service connection for the residuals of a 
back injury.  The doctrine of reasonable doubt has been 
considered.  Accordingly, service connection for the 
residuals of a back injury is granted. 




ORDER

Service connection for the residuals of a back injury is 
granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


